PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Arthur Glass
Application No. 15/400,969
Filed: 7 Jan 2017
For: Method of delivering subliminal messages
::
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a) filed March 25, 2022 to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.  

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on September 4, 2018.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) having been obtained, the application became abandoned by operation of law on December 5, 2018.  The Office mailed a Notice of Abandonment on April 16, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The petition lacks item (1).  


In regard to item (1);

As stated in the petition decision mailed on December 29, 2020 and August 12, 2021, a proper response to the Non-Final action mailed on September 4, 2018 still has not been received.  

As the Applicant has submitted a response in reply the decision mailed on January 26, 2022, it still is not considered a proper response.  As the claims appears to be amended and are proper, the response does not include “remarks”.  The Applicant is encouraged to review the material/guidance package sent with the petition decision mailed on January 26, 2022 under the title “General Outline for Papers Responding to an Office Action (e.g. Amendment or Reply), where it states; 

4.  MUST provide a complete and clear explanation of all actions taken when responding to the Office action.  	

Reply to EACH AND EVERY GROUND OF OBJECTION AND REJECTION BY;

Persuasively arguing the grounds of rejection/objection by pointing out the specific distinctions believed to render the pending claims patentable or the specific errors 
in the examiner’s position;

Amending to avoid or over the rejection/objection; and/or

Deleting or cancelling to avoid or overcome the rejection/objection;

Acknowledge all actions taken by examiner and address all pending claims on their merits.  

A proper response must be submitted to revive the application.  Petitioner is remined that the amendment containing the arguments and remarks submitted on January 19, 2021, was not entered as stated in the previous decision mailed on August 12, 2021, because it was not properly signed.  For this reason, as previously stated petitioner must submit a complete properly signed response that addresses all of the Examiner’s issued as stated in the Office action.  As such the petition cannot be granted at this time.  

As stated in the previous decisions, petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the 

Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email:  innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

In addition, for petitioner convenience the following link is also available to assist petitioner in preparing a proper response to the outstanding Office action:  https://www.uspto.gov/patents/basics/using-legal-services/pro-se-assistance-program. 

Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 


Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  



/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).